Citation Nr: 1708477	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  14-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran was in active service from October 1956 to November 1958.  The Veteran was in the Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veteran Affairs (VA) Cleveland Regional Office (RO) in Ohio.  The Cleveland Regional Office was assigned to this matter to help expedite the process.  The Veteran was informed of the transfer.  This matter was remanded by the Board in June 2016 so the Veteran's requested hearing could be rescheduled.

Although the prior Board decision listed the issue simply as one on the merits, a review of the record reflects that a claim for hearing loss was previously considered and denied. The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before it may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Consequently, the issue before the Board involves the threshold question of whether new and material evidence has been received to reopen the claim to service connection for bilateral hearing loss, as set out on the title page.

The Veteran testified at an August 2016 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A November 1989 rating decision denied service connection for bilateral hearing loss on the basis that it was not related to service.  

2.  The Veteran was notified of this decision and did not appeal within one year so the decision became final. 

3.  The evidence associated with the claims file subsequent to the November 1989 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran has a current diagnosis of bilateral sensorineural hearing loss for VA purposes.

4.  The Veteran was exposed to acoustic trauma in service.

5.  Symptoms of hearing loss, specifically speech recognition problems, were continuous since service.


CONCLUSIONS OF LAW

1.  The November 1989 RO decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1103 (2016).

2.  The criteria for reopening the claim for service connection for hearing loss are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 1131, 1137, 5103, 5103A, 5107, 5108, 7104(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326, 3.156(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.326(a).  The Board is reopening and granting the claim for bilateral hearing loss. This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

New and Material Evidence

Prior unappealed RO decisions are final.  38 U.S.C.A. §§ 7105(b); 38 C.F.R. §§ 3.1600(d), 20.302(a), 20.1103.  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for bilateral hearing loss was previously considered and denied in a November 1989 rating decision.  The Veteran was notified of the decision in a letter sent at the beginning of December 1989.  The Veteran did not perfect an appeal within one year of the decision so it became final.  

The evidence of record at the time of the November 1989 rating decision consisted of the Veteran's STRs (service treatment records), discharge examination, and a private audiology examination from September 1989 showing hearing loss for VA purposes.  The rating decision denied hearing loss because it was determined unrelated to military service.   The Veteran filed a claim again for service connection for bilateral hearing loss in October 2010.  Since the November 1989 rating decision, additional evidence was submitted, including two VA examinations, lay statements and hearing testimony from the Veteran about his experience as a jet mechanic, and two pages from a book titled, Disease Prevention and Treatment, Fifth Edition.  This evidence is neither cumulative nor redundant of the previous evidence.  The Veteran's lay statements and testimony about his duties and activities on the flight line are relevant to show an in-service event related to his current disability, which is an element required to substantiate the Veteran's claim.  Furthermore, an opinion from Dr. F.H. discussing the relationship between the current hearing loss and service, another element required to substantiate the claim, was submitted.  The Board finds that new and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.

Service Connection Legal Authority

Having reopened the claim, the Board notes that the RO never explicitly indicated the claim was reopened; however, the SOC reflects that the RO did consider the claim on a de novo basis. Furthermore, the Veteran's presentation has not been limited to the matter of submission of new and material evidence. He has clearly argued the merits of his appeal and was provided a VA examination. Thus, there is no prejudice in the Board's consideration of this claim on the merits. See Hickson v. Shinseki, 24 Vet. App. 394 (2010)( the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service connection may be established with certain chronic diseases, including bilateral sensorineural hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For a chronic disease such as bilateral sensorineural hearing loss, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).


Service Connection for Hearing Loss

The Veteran contends that his current bilateral hearing loss is a result of the noise exposure he experienced in service while working as a jet mechanic.  For the reasons discussed below, and resolving reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.

The Board finds the Veteran has a hearing loss disability for VA purposes, as demonstrated by hearing acuity over 40 decibels (dB) in each ear upon audiometric testing in April 2012 and during January 2011 and November 2016 VA examinations.  38 C.F.R. § 3.385.

Service treatment records show that the Veteran's hearing was within normal limits when he entered service and upon discharge from service.  However, in Hensley v. Brown, the Court explained that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  5 Vet. App. 155, 159-60 (1993).  The Veteran's dates of service are prior to June 30, 1966 so the examination results have been converted from American Standard Association units (ASA) to International Standards Organization (ISO) units.  In May 1956 the Veteran had a pilot training examination before enlistment.  On this exam the examiner noted that the Veteran's left ear showed scarring and was slightly retracted.  Audiometric testing was conducted at this exam and the results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
5
5
5
/
5

The result of a whisper voice test conducted at enlistment was 15/15.  The Veteran's Physical Profile Serial System (PULHES) score for hearing was 1.  Audiometric testing was not provided on the enlistment exam but, there are audiometric testing results from a pre-flight observer examination conducted in October 1956.  The results of that exam were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
/
5
LEFT
20
10
10
/
0

The Veteran had two separation medical exams in 1958.  Both exams included audiometric testing.  The results of the August 1958 exam were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
/
10
LEFT
20
10
10
/
5

The results of the October 1958 exam were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
/
15
LEFT
20
10
5
/
15

The Veteran's account of his experience in service is consistent throughout the claim period.  He clearly states that he noticed a problem with speech recognition during service and that remains his major problem after service.  In a statement accompanying his VA Form 9, the Veteran stated he experienced pain in his ears sometimes due to jet engine noise.  He noted that the pain was present after the sound had ceased.  He also stated that, on more than one occasion, he had to stand near the engines with a fire extinguisher as they started.  The Veteran noticed a difference between his ability to function around the loud noise level and the ability of others.  The Veteran stated that the other servicemen around him did not appear to have the same problems he did.  The Veteran wrote about one particular occasion where he had to be removed from his position because he could not hear.  During a jet refueling incident, the Veteran could not hear other crew members well enough to help land a jet.  The Veteran testified about this incident in his August 2016 hearing as well.  The Board finds the Veteran's statements and testimony credible.  

After service the Veteran mentioned he had problems recognizing or separating different sounds from background noise.  The Veteran took flying lessons post service.  The Veteran wrote that again, like in service, he had problems hearing when people were talking near a plane with its engine running.  He had to move closer to others and ask them to repeat what they were saying.  He also said things were difficult when using the two way radio.  These are similar to the types of problems the Veteran described while in service.  The Veteran's medical records post service show he began wearing hearing aids in 2003.  The Veteran testified at his August 2016 hearing that situations where there was background noise are problematic for him.  In the statement provided with his VA Form 9, the Veteran indicated that when in situations with different sounds and volume levels going on at once, the sounds mesh together.  

A private audiology exam was conducted by Dr. F.H. in April 2012.  The audiometric testing results showed hearing levels above 40dB for frequencies 500-4000Hz.  The speech discrimination score was 68 percent for both ears.  Dr. F.H. opined that it is as likely as not that the Veteran experienced speech discrimination problems due to military noise exposure.  Dr. F.H. reviewed the audiometric testing results from the STRs but noted speech testing was absent.  The Veteran has maintained that his hearing problem is primarily not being able to recognize certain sounds.  Dr. F.H. determined that any speech recognition problems the Veteran experienced during service would not have been identifiable by the testing methods used at that time.  

The Veteran had two VA examinations to evaluate his hearing.  The Veteran was evaluated in January 2011 and November 2016.  The Veteran's speech recognition scores at the January 2011 exam were 64 percent in the left ear and 46 percent in the right ear.  At the November 2016 exam, the speech scores were 68 percent in both ears.  The examiners opined that it was less likely than not that the Veteran's hearing loss was related to service.  The examiners based their opinions on the hearing exams the Veteran had in service.  The examiners noted that the Veteran's hearing was within normal limits at enlistment and discharge from service.  The November 2016 examiner also noted there was, "no substantial decrease since enlistment".  However, the Veteran's separation examination shows the Veteran had threshold levels of 20dB and 25dB at 500Hz so, he was at the end of the range for normal hearing.  See Hensley, 5 Vet. App. 155, 157 (noting that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  The examination reports do not note the Veteran's credible lay reports as to when he began to notice a problem with his hearing.  

The Board finds the private opinion by Dr. F.H. more probative than the VA examiners' opinions because Dr. F.H. specifically addressed the speech recognition problems the Veteran experienced in service.  Dr. F.H.'s opinion is also consistent with the competent and credible report of difficulty hearing since service, and the finding at separation that there was some abnormal hearing loss in the right ear. The VA examiners noted the poor speech discrimination scores but relied solely on the puretone threshold results from the Veteran's military examinations in their opinions.  Further, the VA examiners concluded that the change in the Veteran's hearing was not significant but did not explain what degree of hearing loss would constitute a substantial decrease.

The Veteran's descriptions of the symptoms of his current hearing loss match the symptoms he first experienced while in service.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is applicable in this case.









ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


